Case 2:18-cv-00176-JDL Document 38 Filed 07/15/19 Page 1 of 2                       PageID #: 251




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MAINE

AMERICAN CIVIL LIBERTIES UNION OF                    )
MAINE FOUNDATION,                                    )
                                                     )
                                                     )
                        Plaintiff,                   )
                                                     )
       v.                                            )    Civil No. 2:18-cv-00176-JDL
                                                     )
U.S. DEPARTMENT OF HOMELAND                          )
SECURITY, et al.,                                    )
                                                     )
                        Defendants.                  )
                                                     )

              STIPULATION OF DISMISSAL UNDER RULE 41(a)(1)(A)(ii)

       Pursuant to a settlement agreement executed by the parties on July 11, 2019, it is hereby

stipulated and agreed by and between the parties and their respective counsel that the above-

captioned case is voluntarily dismissed, with prejudice, against the Defendants, U.S. Customs

and Border Protection, et al., pursuant to the Federal Rules of Civil Procedure 41(a)(1)(A)(ii).

SO STIPULATED AND AGREED THIS 15th Day of July 2019


      /s/ Zachary L. Heiden                              /s/ Andrew K. Lizotte
      Zachary L. Heiden                                  Andrew K. Lizotte
      Emma Bond                                          Assistant U.S Attorney
      ACLU of Maine Foundation                           100 Middle Street
      121 Middle Street, Suite 200                       East Tower, 6th Floor
      Portland, Maine 04103                              Portland, ME 04101
      Tel: (207) 619-6224                                (207) 771-3246
           (207) 619-8687                                Andrew.Lizotte@usdoj.gov
      zheiden@aclumaine.org
      ebond@aclumaine.org                                Attorney for Defendants, U.S. Department f
                                                         Homeland Security, et al.
      Attorneys for Plaintiff American
      Civil Liberties Union of Maine



                                                 1
Case 2:18-cv-00176-JDL Document 38 Filed 07/15/19 Page 2 of 2                         PageID #: 252




                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 15, 2019, I electronically filed the foregoing using the

CM/ECF system, which will send electronic notifications of such filing(s) to all counsel of

record.




                                                         /s/ Emma E. Bond, Esq.
                                                         Emma E. Bond, Esq.
                                                         AMERICAN CIVIL LIBERTIES UNION OF
                                                         MAINE
                                                         121 Middle St., Suite 200
                                                         Portland, ME 04101
                                                         (207) 774-5444
                                                         ebond@aclumaine.org




                                                    2
